DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the 
Because these claim limitation(s) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims  rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding claim 1, the phrase “the system covers selected user joints, muscles…” improperly claims the invention in positive relation to a portion of the living subject. Examiner notes that reciting that “the system is adapted to cover…” would avoid positively reciting the relationship.
Regarding claim 5, the phrase “[the] module is positioned either on the system user…” improperly claims the invention in positive relation to a portion of the living subject. Examiner notes that reciting that “[the] module is adapted to be positioned on the system user” would avoid positively reciting the relationship.
Regarding claim 12, the phrase “for covering selected user joints, muscles…” improperly claims the invention in positive relation to a portion of the living subject. Examiner notes that reciting that the soft robotic sensor “is adapted to cover selected user joints…” would avoid positively reciting the relationship.
Regarding claim 16, the phrase “[the] module is positioned either on the system user…” improperly claims the invention in positive relation to a portion of the living subject. Examiner notes that reciting that “[the] module is adapted to be positioned on the system user” would avoid positively reciting the relationship.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1 and 12 recite the limitation “flexible soft robotic sensor, separate from and/or integral to the wearable”. The claims are indefinite because it is unclear how the sensor can be both separate from and integral to the wearable. Applicant is suggested to amend the claim to avoid the conflicting structural relationship.
Claim 2 recites the limitation “the system analyzes…” The claim is indefinite because it is unclear what part of the system is performing the analysis. Claim 1 states that analysis is performed by “a microprocessor-based data processing means”. Applicant is suggested to amend the claim to tie the analysis of motion and movement parameter data to the previously claimed microprocessor-based data processing means of claim 1.
Claims 4 and 15 recite the limitation “the motion and movement parameter data obtained and analyzed is… temperature, pressure, pulse rate…” The claims are indefinite because it is unclear how these claimed elements relate to movement or motion parameters. Applicant is suggested to amend the claims by either defining how these parameters relate to motion or movement or to remove these limitations.
Claims 6 and 17 recite the limitation “the module can throttle and/or accelerate the data capture”. The claims are indefinite because it is unclear how the device would function in a scenario wherein the module could only throttle or accelerate the data capture, as this implies that the module is only capable of slowing down data capture without speeding it up, or speeding up the data capture without slowing it back down. Applicant is suggested to amend the claims by clearly stating what the module is configured to do.
Claims 6 and 17 recite the limitation “the module further comprises… optional microprocessor”. The claims are indefinite because it is unclear what the metes and bounds of the claim are, as it is 
Claims 7 and 18 recite the limitation “injury analysis and/or risk”. The claims are indefinite because it leads to uncertainty in the claim scope. Applicant is suggested to amend the claims to either read “and” or “or” to clarify whether one element is required or both elements are required.
Claim 10 recites the limitation “computer processor-based instructions… to instruct a computer-based device”. The claim is indefinite because the claimed “instructions” element lacks any associated steps or meaning. Applicant is suggested to amend the claim by clearly defining the steps involved in these instructions.
Claim 11 recites the limitation “the computer-readable medium utilizes at least one machine learning algorithm… concerning such user motion”. It is unclear whether this claim is attempting to set forth a further limiting step for claim 10 or is providing an explanation of the instructions for claim 10. If applicant is attempting to define the instructions of claim 10, applicant is suggested to move this limitation to claim 10.
Claim limitation “position determined by an optimization means for optimizing SRS sensor positioning” in claims 5 and 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-12, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connor et al. (US 20180008196 A1).

Regarding claim 3, Connor teaches the soft robotic sensor being one or more of resistive or capacitive, among others (paragraph 95).

Regarding claim 5, Connor teaches the data acquisition and transmission module being positioned on the wearable (paragraph 151) and that the soft robotic sensors positioned on the wearable in a position determined by an optimization means for optimizing sensor positioning (paragraph 153, “flexible arcuate energy pathway can be integrated into an article of clothing… so that its location can be changed in order to customize motion recognition clothing for a particular person and/or type of activity”, see also paragraph 119, “customized article of clothing for measuring changes in a person’s body configuration which is created by a computer-guided 3D printing”).
Regarding claim 7, Connor teaches the system using machine learning for analysis of the body movement data (paragraph 157). Connor also teaches an application of the same system for avoidance of injuries (paragraph 262). 
Regarding claim 8, Connor teaches the wearable taking the form of a garment composed of fabric (paragraph 124)
Regarding claim 9, Connor teaches the data acquisition and transmission module providing motion and movement parameter data to a portable device (paragraph 151, “data… can be transmitted to a remote data processor… in a device worn by the person wearing the article of clothing. In an example, a remote data processor can be in a hand-held device such as a cell phone”).

Regarding claim 11, Connor teaches the utilization of machine learning algorithms for data analysis (paragraph 157). Connor also teaches modeling a specific user’s movement data (paragraph 247). Connor teaches the application of the same system for avoidance of injuries (paragraph 262). Connor also teaches the computer-based device as a portable smartphone (paragraph 151).
Regarding claim 12, Connor teaches a wearable device for capturing and assessing three-dimensional kinematic and kinetic motion and movement of a user human (paragraph 94, “measuring changes in a person’s body configuration), the system comprising a flexible wearable sensor system which comprises at least one flexible wearable (paragraph 94, “smart clothing”) and at least one flexible soft robotic sensor integrated into the wearable (paragraph 112, “embodied in smart clothing with stretch and/or bend sensors for measuring changes in body configuration comprising: a wearable layer… comprises a first electromagnetically-nonconductive material; and an electromagnetically-conductive pathway which is created by printing electromagnetically-conductive ink onto the wearable layer… wherein stretching and/or bending the electromagnetically-conductive pathway causes changes in the transmission of electromagnetic energy… analyzed to measure changes in the configuration of the person’s body”), wherein the system covers selected user joints, muscles, and/or bony landmarks 
Regarding claim 14, Connor teaches the soft robotic sensor being one or more of resistive or capacitive, among others (paragraph 95).
Regarding claim 15, Connor teaches the motion and movement parameter data including gait, distance (paragraph 262, biomechanical analysis and running), dynamic compound movements (paragraph 262, “doing the funky chicken dance”), absolute joint angle (paragraph 262, “range of motion assessment”), pressure (paragraph 161), pulse (paragraph 262), joint movement data including flexion, extension, inversion, pronation, rotation, supination, abduction, eversion (paragraph 156), circumduction (paragraph 162, “multi-angle movements of a ball-and-socket joint”), plantar flexion and dorsiflexion (paragraph 262, “ankle motion”).
Regarding claim 16, Connor teaches the data acquisition and transmission module being positioned on the wearable (paragraph 151) and that the soft robotic sensors positioned on the wearable in a position determined by an optimization means for optimizing sensor positioning (paragraph 153, “flexible arcuate energy pathway can be integrated into an article of clothing… so that 
Regarding claim 18, Connor teaches the system using machine learning for analysis of the body movement data (paragraph 157). Connor also teaches an application of the same system for avoidance of injuries (paragraph 262). 
Regarding claim 19, Connor teaches the wearable taking the form of a garment composed of fabric (paragraph 124)
Regarding claim 20, Connor teaches the data acquisition and transmission module providing motion and movement parameter data to a portable device (paragraph 151, “data… can be transmitted to a remote data processor… in a device worn by the person wearing the article of clothing. In an example, a remote data processor can be in a hand-held device such as a cell phone”).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Connor as applied to claims 1 and 12 above, and further in view of Totaro et al. ("Soft Smart Garments for Lower Limb Joint Position Analysis", Sensors, October 2017).
Regarding claim 2, Connor teaches the system of claim 1. Connor teaches that the system analyzes motion and movement parameter data in real time (paragraph 246, “this invention can perform real-time analysis of full-body motion and/or configuration”) and provides the user with real-
Totaro teaches in a separate related endeavor a system of soft smart garments for joint position analysis in which soft stretchable capacitive sensors are built into conductive textiles and elastomeric layers (abstract). Totaro teaches that the conductive textiles are sensitive to pressure solicitations and describes using a three sensor design to discriminate between strains due to joint bending and pressure due to contact of the sensor with the surrounding environment (page 4, paragraph 2). Figure 8C shows the effects of accidental contact with an obstacle in the signal. A computational algorithm separates signals from bending and signals from accidental external contacts (page 20, paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Totaro to provide a system for capturing and assessing three-dimensional kinematic and kinetic motion and movement of a user wherein the system provides the user information including forces or pressures applied to specific body parts of the user being sensed. This allows for the system to warn the user against taking actions which may cause them harm, as taught by Totaro (page 10, paragraph 6). Together with Connor’s existing injury avoidance system, the combination of these systems allows for more comprehensive user protection.

Totaro teaches in a separate related endeavor a system of soft smart garments for joint position analysis in which soft stretchable capacitive sensors are built into conductive textiles and elastomeric layers (abstract). Totaro teaches that the conductive textiles are sensitive to pressure solicitations and describes using a three sensor design to discriminate between strains due to joint bending and pressure due to contact of the sensor with the surrounding environment (page 4, paragraph 2). Figure 8C shows the effects of accidental contact with an obstacle in the signal. A computational algorithm separates signals from bending and signals from accidental external contacts (page 20, paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Totaro to provide a system for capturing and assessing three-dimensional kinematic and kinetic motion and movement of a user wherein the system provides the user information including forces or pressures applied to specific body parts of the user being sensed. This allows for the system to warn the user against taking actions which may cause them harm, as taught by Totaro (page 10, paragraph 6). Together with Connor’s .
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Connor as applied to claims 1 and 12 above, and further in view of Albinali et al. (US 20150057967 A1).
Regarding claim 6, Connor teaches the system of claim 1. Connor also teaches the system containing a power supply, microprocessor (paragraph 151), and an accelerometer (paragraph 150). Connor does not explicitly disclose a printed circuit board as part of the data acquisition and transmission module, but does disclose the use of “modular electronic members” as part of the system (paragraph 116). Connor does not teach the module throttling or accelerating the data capture or refresh rate from the sensors.
Albinali teaches a system for measuring physical activities of a person. The system uses sensors to monitor and record physical activity (paragraph 38), including an accelerometer (paragraph 39). The accelerometer is capable at sampling at a plurality of frequencies. A processor (paragraph 33) contains the instructions for executing the method of activity tracking, and a transmission module enables communication of the system to other devices (paragraph 36). The system also contains a power supply (paragraph 37) and a power management module (paragraph 105). The power management module reacts to movement detected by a movement detection module (paragraph 105), which can signal to the power management module to switch to a high power state (paragraph 118). A high power state will accelerate the refresh rate of the sensors to a higher rate (paragraph 111), a low power state can put the device to sleep (paragraph 108), and a mid-power state which samples very slowly (paragraph 114). This results in continuous activity tracking without compromising battery life (paragraph 3). Albinali also teaches the transmission module comprising various adapters, interface cards, and other devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Albinali to provide a 
Regarding claim 17, Connor teaches the device of claim 12. Connor also teaches the system containing a power supply, microprocessor (paragraph 151), and an accelerometer (paragraph 150). Connor does not explicitly disclose a printed circuit board as part of the data acquisition and transmission module, but does disclose the use of “modular electronic members” as part of the system (paragraph 116). Connor does not teach the module throttling or accelerating the data capture or refresh rate from the sensors.
Albinali teaches a system for measuring physical activities of a person. The system uses sensors to monitor and record physical activity (paragraph 38), including an accelerometer (paragraph 39). The accelerometer is capable at sampling at a plurality of frequencies. A processor (paragraph 33) contains the instructions for executing the method of activity tracking, and a transmission module enables communication of the system to other devices (paragraph 36). The system also contains a power supply (paragraph 37) and a power management module (paragraph 105). The power management module reacts to movement detected by a movement detection module (paragraph 105), which can signal to the power management module to switch to a high power state (paragraph 118). A high power state will accelerate the refresh rate of the sensors to a higher rate (paragraph 111), a low power state can put the device to sleep (paragraph 108), and a mid-power state which samples very slowly (paragraph 114). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Albinali to provide a device for capturing and assessing three-dimensional kinematic and kinetic motion and movement of a user wherein the data acquisition and transmission module can throttle or accelerate the data capture or refresh rate from the sensors. This reduces battery drain and extends the amount of time that the batteries in the device will last, as taught by Albinali. With regard to the claimed printed circuit board element, one of ordinary skill in the art will recognize that many of the electrical components disclosed in the prior art comprise circuit boards, both within them and as a means to interface with each other. The claimed invention is not patentably distinct from the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASIM A NAEEM whose telephone number is (571)272-0980.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 517-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


/JASIM AHMAD NAEEM/Examiner, Art Unit 3791